Exhibit 10.56

[Execution Copy]

DISTRIBUTORSHIP AGREEMENT

THIS DISTRIBUTORSHIP AGREEMENT (the “Agreement”), made and entered into this
       day of January, 2007, between WEST PHARMACEUTICAL SERVICES, INC.
(formerly known as THE WEST COMPANY, INCORPORATED), a corporation organized
under the laws of the Commonwealth of Pennsylvania, U.S.A., having a place of
business at 101 Gordon Drive, Lionville, Pennsylvania 19341 (hereinafter
referred to as “West”), and DAIKYO SEIKO, LTD., a corporation organized under
the laws of Japan, having a place of business at 38-2 Sumida 3-Chome, Sumida-Ku,
Tokyo 131-0031, Japan (hereinafter referred to as the “Distributor”).

Background

Distributor has requested the right to distribute the Products (defined below)
within the Territory (defined below).  West and Distributor have determined that
it is to their mutual benefit to have Distributor agree to sell the Products in
the Territory under the terms set forth in this Agreement.

Terms

Intending to be legally bound, the parties agree as follows:

ARTICLE 1   CERTAIN DEFINITIONS

Terms defined in this Article 1 and elsewhere in this Agreement will throughout
this Agreement have the meanings here or there provided.  Defined terms may be
used in the singular or in the plural, as sense shall require.

A “Change in Control” shall be deemed to have occurred when, in connection with
or as the direct or indirect result of any acquisition or sale of any asset or
capital stock of West or Distributor, as the case may be, whether or not
approved by that company’s board of directors or its shareholders, any entity or
person either alone or acting in concert with others acquires shares of the
company’s stock and such acquisition results in that entity or person either
alone or acting in concert with others directly or indirectly owning
beneficially 51% or more of the company’s outstanding shares.

“Net Sales” means gross sales of the Products less returns, customary trade
discounts and amounts included in the sales price with respect to insurance,
shipping and handling.

“Products” means the closures, vials, medical device components, and similar
products used in connection with the packaging, delivery or dispensing of
pharmaceutical products, along with materials for making the same, manufactured
or sold by West or its subsidiaries.

“Territory” means the Nation of Japan.


--------------------------------------------------------------------------------


ARTICLE 2   APPOINTMENT AND DUTIES OF DISTRIBUTOR


2.01         APPOINTMENT AND DUTIES.

(A)           WEST APPOINTS DISTRIBUTOR AS ITS NON-EXCLUSIVE DISTRIBUTOR FOR THE
PRODUCTS WITHIN THE TERRITORY, AND DISTRIBUTOR ACCEPTS SUCH APPOINTMENT.

(B)           DURING THE TERM OF THIS AGREEMENT, DISTRIBUTOR WILL, AT ITS OWN
EXPENSE:

(I)            USE COMMERCIALLY REASONABLE EFFORTS TO PROMOTE THE SALE OF THE
PRODUCTS WITHIN THE TERRITORY;

(II)           MAINTAIN INVENTORIES OF THE PRODUCTS AT LEVELS AGREED UPON FROM
TIME TO TIME BY WEST AND DISTRIBUTOR;

(III)          ESTABLISH SALES OFFICES IN ALL REASONABLE LOCATIONS;

(IV)          ENSURE THAT AT ALL TIMES IT EMPLOYS A SUFFICIENT NUMBER OF
QUALIFIED SALES, TECHNICAL AND OTHER PERSONNEL TO PERFORM ITS OBLIGATIONS UNDER
THIS AGREEMENT;

(V)           DELIVER TO WEST AT LEAST QUARTERLY A WRITTEN REPORT WHICH (A)
INDICATES SALES OF THE PRODUCTS MADE BY DISTRIBUTOR DURING THE PREVIOUS QUARTER
(INCLUDING CUSTOMER’S NAME, PRODUCT NUMBER, DESCRIPTION, QUANTITY AND PRICE),
AND (B) DESCRIBES SALES PROGRESS, MARKETING CONDITIONS, CUSTOMER RESPONSES
CONCERNING THE PRODUCTS AND ACTIVITIES OF COMPETITORS WITHIN THE TERRITORY;

(VI)          IMMEDIATELY ADVISE WEST OF THE DETAILS OF ANY COMPLAINTS RECEIVED
FROM CUSTOMERS AND OTHERS RELATING TO THE PRODUCTS;

(VII)         PROMPTLY ADVISE WEST IF DISTRIBUTOR HAS KNOWLEDGE OF THE
COMMENCEMENT OR THREAT OF ANY SUIT BASED ON ANY CLAIMED DEFECT IN ANY OF THE
PRODUCTS;

(VIII)        COMPLY WITH GOOD BUSINESS PRACTICES AND WITH ALL LAWS,
REGULATIONS, RULINGS AND REQUIREMENTS OF ALL GOVERNMENTAL AUTHORITIES HAVING
JURISDICTION OVER THE SUBJECT MATTER OF THIS AGREEMENT; AND

(IX)           HANDLE AND STORE THE PRODUCTS IN A PROPER, ADEQUATE AND
REASONABLE MANNER DESIGNED TO MAINTAIN THEM IN MARKETABLE CONDITION.

ARTICLE 3   PROMOTION: PROPRIETARY RIGHTS


3.01         PROMOTIONAL MATERIALS.  UPON REQUEST, WEST WILL PROVIDE TO
DISTRIBUTOR, AT NO CHARGE, (A) REASONABLE QUANTITIES OF SALES AND USE
LITERATURE, BROCHURES AND OTHER PROMOTIONAL MATERIALS IN THE ENGLISH LANGUAGE
AND SAMPLES OF THE PRODUCTS, AND (B) SUCH ADDITIONAL SALES ASSISTANCE AS
DISTRIBUTOR MAY OTHERWISE REASONABLY REQUEST.  DISTRIBUTOR WILL BE RESPONSIBLE,
AT ITS OWN EXPENSE, FOR TRANSLATION OF PROMOTIONAL MATERIALS INTO THE LANGUAGES
EMPLOYED IN THE TERRITORY.

2


--------------------------------------------------------------------------------



3.02         NO MODIFICATIONS; MARKINGS.  DISTRIBUTOR WILL NOT MAKE ANY
MODIFICATIONS TO THE PRODUCTS OR THEIR PACKAGING WITHOUT WEST’S WRITTEN
CONSENT.  ALL PRODUCTS SOLD BY DISTRIBUTOR TO ITS CUSTOMERS PURSUANT TO THIS
AGREEMENT MUST BEAR ALL ORIGINAL MARKINGS, INCLUDING THE TRADEMARKS, LOGOS,
BRAND NAMES, TRADE NAMES AND OTHER DESIGNATIONS (THE “MARKS”), PLACED ON THEM BY
WEST AT THE TIME OF DELIVERY TO DISTRIBUTOR, UNLESS WRITTEN CONSENT TO USE OTHER
MARKINGS IS OBTAINED FROM WEST.


3.03         OWNERSHIP OF RIGHTS.  DISTRIBUTOR DECLARES AND RECOGNIZES THAT ALL
PATENTS, KNOW-HOW, TRADEMARKS, SERVICE MARKS, TRADE NAMES, COPYRIGHTS AND OTHER
INDUSTRIAL AND INTELLECTUAL PROPERTY RIGHTS RELATING TO THE PRODUCTS (INCLUDING
WITHOUT LIMITATION ALL RIGHTS TO THE MARKS) AND THE GOODWILL ASSOCIATED
THEREWITH BELONG EXCLUSIVELY TO WEST.  DISTRIBUTOR HAS NO RIGHT TO USE, EXPLOIT,
TRANSFER OR SUBLICENSE ANY SUCH INDUSTRIAL OR INTELLECTUAL PROPERTY RIGHTS. 
DISTRIBUTOR WILL PROMPTLY ADVISE WEST OF ANY KNOWN OR THREATENED INFRINGEMENT OF
WEST’S PROPRIETARY RIGHTS AND SUPPORT WEST (AT WEST’S REQUEST AND EXPENSE) IN
SECURING AND PROTECTING PATENTS, TRADEMARKS, SERVICE MARKS, TRADE AND SERVICE
NAMES, LICENSE RIGHTS AND OTHER PROPRIETARY RIGHTS.


3.04         GRANT OF LICENSE TO USE MARKS.   WEST GRANTS TO DISTRIBUTOR A
NON-TRANSFERABLE, ROYALTY-FREE LICENSE, WITH RIGHT OF SUBLICENSE, TO USE AND
DISPLAY THE MARKS LISTED ON EXHIBIT A IN CONNECTION WITH THE PROMOTION AND SALE
OF THE PRODUCTS WITHIN THE TERRITORY.  EXHIBIT A MAY BE SUPPLEMENTED FROM TIME
TO TIME BY WEST.  WEST REPRESENTS THAT IT EITHER OWNS OR OTHERWISE HAS THE RIGHT
TO LICENSE SUCH USE OF THE MARKS TO DISTRIBUTOR.  WEST SHALL INDEMNIFY AND
DEFEND DISTRIBUTOR FROM ALL LIABILITIES, LOSSES AND COSTS (INCLUDING WITHOUT
LIMITATION ATTORNEYS’ FEES) ARISING IN CONNECTION WITH ANY CLAIM THAT
DISTRIBUTOR’S USE OF THE MARKS INFRINGES ANY TRADEMARK OR OTHER RIGHT OF ANY
THIRD PARTY.

ARTICLE 4   SALES TO DISTRIBUTOR


4.01         ORDERS.  DISTRIBUTOR WILL SUBMIT ORDERS TO WEST FROM TIME TO TIME
FOR SUCH PRODUCTS AS DISTRIBUTOR DESIRES TO PURCHASE.  NO ORDER FOR THE PRODUCTS
FROM DISTRIBUTOR SHALL BE EFFECTIVE UNTIL WEST HAS ACCEPTED THE SAME IN WRITING.


4.02         PRICING; TERMS OF SALE.  PRICES AND TERMS OF SALE OF PRODUCTS SHALL
BE SET BY MUTUAL AGREEMENT BETWEEN THE PARTIES AND REVIEWED AT LEAST ANNUALLY.


4.03         DELIVERIES.  WEST WILL EXERCISE ITS BEST EFFORTS TO PROMPTLY SHIP
PRODUCTS ORDERED BY DISTRIBUTOR; PROVIDED THAT WEST MAY DELAY OR REFUSE TO MAKE
ANY SHIPMENT IF DISTRIBUTOR IS THEN IN DEFAULT OF ANY OBLIGATION UNDER THIS
AGREEMENT OR IF ANY AMOUNT DUE FROM DISTRIBUTOR TO WEST UNDER ANY AGREEMENT IS
THEN UNPAID.  UNLESS OTHERWISE AGREED IN ADVANCE, ALL DELIVERIES WILL BE MADE
F.O.B. MANUFACTURING PLANT LOCATION.  WEST WILL DETERMINE THE ROUTE AND METHOD
OF SHIPMENT.  WEST WILL NOT BE LIABLE FOR NONDELIVERY, MISDELIVERY OR LATE
DELIVERY WHICH IS CAUSED BY FACTORS BEYOND ITS CONTROL, INCLUDING WITHOUT
LIMITATION WAR, RIOTS, STRIKES, FIRES, FLOODS, ACTS OF GOD, INABILITY TO OBTAIN
MATERIALS, FAILURE OF CARRIERS OR COMPLIANCE WITH ANY LAW, REGULATION OR
GOVERNMENTAL ORDER.  WEST WILL HAVE NO LIABILITY TO DISTRIBUTOR FOR ANY FAILURE
TO DELIVER GOODS IF THEIR EXPORT OR IMPORT IS THEN PROHIBITED BY APPLICABLE LAW,
REGULATION OR GOVERNMENT ACTION.

3


--------------------------------------------------------------------------------


ARTICLE 5   WARRANTY: INDEMNIFICATION


5.01         WARRANTY.  WEST REPRESENTS AND WARRANTS TO DISTRIBUTOR THAT THE
PRODUCTS SOLD TO DISTRIBUTOR PURSUANT TO THIS AGREEMENT WILL CONFORM TO WEST’S
WRITTEN SPECIFICATIONS FOR SUCH PRODUCTS.  THE EXCLUSIVE REMEDY FOR ANY BREACH
OF THE WARRANTY SET FORTH ABOVE SHALL BE AS FOLLOWS: WEST WILL AT ITS OPTION
REPLACE, REPAIR OR REDESIGN, WITHOUT CHARGE TO DISTRIBUTOR, OR REFUND THE
INVOICE PRICE WITH RESPECT TO ANY DEFECTIVE PRODUCT WHICH WAS DESIGNED AND
MANUFACTURED BY WEST, PROVIDED THAT A CLAIM FOR SUCH BREACH IS MADE WITHIN ONE
YEAR OF THE SALE OF THE PRODUCT IN QUESTION.  PRODUCTS WILL BE DEEMED DEFECTIVE
ONLY IF SO FOUND AFTER INSPECTION BY WEST AT SUCH PLACE AS IT MAY SPECIFY.  WEST
MAKES NO OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO ANY
WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, WITH RESPECT TO
THE PRODUCTS.  THERE ARE NO OTHER WARRANTIES WITH RESPECT TO THE PRODUCTS
ARISING FROM ANY COURSE OF DEALING, USAGE OF TRADE OR OTHERWISE.  IN NO EVENT
SHALL WEST BE LIABLE TO DISTRIBUTOR FOR (A) INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES UNDER THIS AGREEMENT OR IN TORT, OR (B) WITH RESPECT TO
ANY CLAIM, LAWSUIT, PROCEEDING OR OTHER ACTION BASED UPON ANY ACTION TAKEN BY
DISTRIBUTOR WITHOUT PRIOR INSTRUCTION FROM WEST OR ANY ACTION INCONSISTENT WITH
SUCH INSTRUCTION.


5.02         RESTRICTIONS ON REPRESENTATIONS.  DISTRIBUTOR WILL NOT IN ANY WAY
MAKE ANY REPRESENTATION OR WARRANTY REGARDING THE PRODUCTS OTHER THAN THOSE FROM
TIME TO TIME CONTAINED IN WEST’S SALES LITERATURE OR OTHER PUBLICATIONS.


5.03         INDEMNIFICATION.  DISTRIBUTOR WILL INDEMNIFY, DEFEND AND HOLD WEST
HARMLESS FROM ANY AND ALL LIABILITIES, LOSSES, OBLIGATIONS, EXPENSES (INCLUDING
WITHOUT LIMITATION REASONABLE ATTORNEYS’ FEES) AND COSTS ARISING IN CONNECTION
WITH ANY LAWSUIT, PROCEEDING OR OTHER ACTION ARISING OUT OF THE OPERATION OF
DISTRIBUTOR’S BUSINESS OR RELATED TO ANY CLAIM BY A THIRD PARTY BASED, IN WHOLE
OR IN PART, ON DISTRIBUTOR’S DISTRIBUTION OR USE OF THE PRODUCTS.  THE
ACTIVITIES OF ANY OF DISTRIBUTOR’S EMPLOYEES OR AGENTS WILL BE CONSIDERED
ACTIVITIES OF DISTRIBUTOR FOR PURPOSES OF THIS SECTION.  WEST WILL HAVE THE
RIGHT, BUT NOT THE OBLIGATION, TO ASSUME THE DEFENSE OF ANY SUCH LAWSUIT,
PROCEEDING OR ACTION.  WEST AND DISTRIBUTOR WILL EACH GIVE THE OTHER PROMPT
NOTICE OF ANY SUCH CLAIM, LAWSUIT, PROCEEDING OR ACTION.

ARTICLE 6   TERM AND TERMINATION


6.01         TERM.  THE TERM OF THIS AGREEMENT WILL COMMENCE ON THE DATE FIRST
WRITTEN ABOVE AND, UNLESS TERMINATED EARLIER IN ACCORDANCE WITH OTHER PROVISIONS
OF THIS AGREEMENT, WILL CONTINUE FOR A PERIOD OF 10 YEARS FROM SUCH DATE.


6.02         TERMINATION.  THIS AGREEMENT MAY BE TERMINATED AS FOLLOWS:

(A)           BY WEST OR DISTRIBUTOR UPON 90 DAYS’ WRITTEN NOTICE AT ANY TIME
AFTER WEST CEASES TO BE A SHAREHOLDER OF DISTRIBUTOR.

(B)           BY MUTUAL WRITTEN CONSENT OF BOTH PARTIES AT ANY TIME.

4


--------------------------------------------------------------------------------


(C)           BY EITHER PARTY IN THE EVENT OF A CHANGE IN CONTROL OF THE
OTHER.   THE TERMINATING PARTY WILL MAKE THIS DECISION WITHIN ONE YEAR AFTER
LEARNING OF SUCH CHANGE IN CONTROL AND PROVIDE WRITTEN NOTICE THREE MONTHS PRIOR
TO THE TERMINATION.

(D)           BY EITHER PARTY IF THE OTHER PARTY BECOMES THE SUBJECT OF A FILING
OR A PETITION IN BANKRUPTCY, OR IN A JUDICIAL PROCEEDING WITH THE OBJECT OF AN
ARRANGEMENT WITH CREDITORS, OR IF THE RIGHTS OF THIS AGREEMENT ARE SEIZED FOR
THE BENEFIT OF CREDITORS, OR IF THE OTHER PARTY BECOMES THE SUBJECT OF A
PETITION FOR LIQUIDATION.

(E)           BY EITHER PARTY IF THE OTHER PARTY BREACHES A MATERIAL PROVISION
OF THIS AGREEMENT THROUGH ADVERSE ACTION OR A FAILURE TO ACT AND SUCH BREACH
CONTINUES UNREMEDIED FOR 20 DAYS DESPITE WRITTEN NOTIFICATION.


6.03         EFFECT OF TERMINATION.   UPON TERMINATION OF THIS AGREEMENT,
DISTRIBUTOR WILL IMMEDIATELY:

(A)           CEASE TO USE ANY MATERIALS DISPLAYING ANY MARK, OR ANY SERVICE
MARK OR OTHER MEANS OF PRODUCT, SERVICE OR BUSINESS IDENTIFICATION INCORPORATING
ALL OR ANY PART OF ANY MARK, WITH REGARD TO ANY PRODUCT, SERVICE OR BUSINESS
WHATSOEVER, INCLUDING, WITHOUT LIMITING THE FOREGOING, MATERIALS DISPLAYING THE
MARKS LISTED IN THE ATTACHED EXHIBIT A;

(B)           REMOVE AND DISCONTINUE THE USE OF ALL SIGNS, STATIONERY,
ADVERTISING AND LITERATURE INDICATING THAT DISTRIBUTOR IS A DISTRIBUTOR OR
REPRESENTATIVE OF, OR IS OTHERWISE AFFILIATED WITH, WEST;

(C)           RETURN ALL COPIES OF CONFIDENTIAL INFORMATION IN ITS POSSESSION OR
CONTROL TO WEST AND CEASE TO USE SUCH CONFIDENTIAL INFORMATION FOR ANY PURPOSE;
AND

(D)           RETURN ALL PRODUCTS WHICH DISTRIBUTOR HAS RECEIVED BUT FOR WHICH
IT HAS NOT MADE PAYMENT.

If this Agreement expires according to its terms under Section 6.01 hereof or is
terminated earlier pursuant to Sections 6.02(a) or (b) hereof, then West shall
bear the cost of returning Products pursuant to Section 6.02(d), otherwise
Distributor shall bear such cost.  Distributor waives the applicability and
protection of all laws, regardless of jurisdiction, giving to Distributor any
rights of indemnity or other compensation in lieu of notice or otherwise arising
upon termination of this Agreement or any other relationship between West and
Distributor.  West will not be required to indemnify or pay any amount to
Distributor, whether as compensation, balancing, relief or otherwise, as a
result of the termination of this Agreement.

ARTICLE 7   MISCELLANEOUS


7.01         RELATIONSHIP OF THE PARTIES.  DISTRIBUTOR WILL ACT HEREUNDER AS AN
INDEPENDENT CONTRACTOR WITH NO AUTHORITY, EITHER EXPRESS OR IMPLIED, TO OBLIGATE
WEST IN ANY RESPECT.   ALL PERSONNEL OF DISTRIBUTOR WILL BE EMPLOYEES OR AGENTS
SOLELY OF DISTRIBUTOR, AND NO SUCH EMPLOYEE OR AGENT WILL REPRESENT HIMSELF TO
BE AN EMPLOYEE OR AGENT OF WEST.

5


--------------------------------------------------------------------------------



7.02         SEVERABILITY.  UNENFORCEABILITY OF ANY PROVISION OR PROVISIONS OF
THIS AGREEMENT WILL NOT RENDER UNENFORCEABLE, OR IMPAIR, THE REMAINDER OF THIS
AGREEMENT.  IF ANY PROVISION OR PROVISIONS OF THIS AGREEMENT WILL BE FOUND TO BE
INVALID, ILLEGAL OR UNENFORCEABLE, EITHER IN WHOLE OR IN PART, THIS AGREEMENT
WILL BE DEEMED AMENDED TO DELETE OR MODIFY AS NECESSARY THE OFFENDING PROVISION
OR PROVISIONS AND TO ALTER THE BOUNDS THEREOF IN ORDER TO RENDER IT VALID AND
ENFORCEABLE.


7.03         TRANSFERABILITY OF RIGHTS AND OBLIGATIONS.  NEITHER PARTY MAY
TRANSFER OR ASSIGN (WHETHER VOLUNTARILY, INVOLUNTARILY OR BY OPERATION OF LAW)
ANY OF ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT TO ANY PERSON OR ENTITY
WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY.  ANY ATTEMPT TO TRANSFER
OR ASSIGN ANY RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT IN VIOLATION OF THIS
SECTION WILL BE VOID.  SUBJECT TO THE FOREGOING, THIS AGREEMENT WILL BIND AND
INURE TO THE BENEFIT OF PERMITTED SUCCESSORS AND ASSIGNS OF THE PARTIES.


7.04         NOTICES.  ALL NOTICES PERMITTED OR REQUIRED TO BE GIVEN HEREUNDER
WILL BE WRITTEN IN ENGLISH AND WILL BE DEEMED DULY GIVEN (A) WHEN DELIVERED BY
HAND, (B) TEN (10 BUSINESS DAYS AFTER IT IS MAILED, CERTIFIED OR RETURN RECEIPT
REQUESTED, WITH POSTAGE PREPAID; (C) WHEN SENT BY TELEX (WITH ANSWERBACK), (D)
WHEN SENT BY TELECOPY (WITH RECEIPT CONFIRMED), OR (E) WHEN RECEIPT IS SIGNED
FOR WHEN SENT BY FEDERAL EXPRESS, DHL OR OTHER EXPRESS DELIVERY SERVICE. 
NOTICES WILL BE ADDRESSED AS FOLLOWS:

 

If to West:

 

 

 

 

 

West Pharmaceutical Services, Inc.

 

 

101 Gordon Drive

 

 

Lionville, Pennsylvania 19341

 

 

Attention:

President

 

 

Telecopier:

(610) 594-3021

 

 

 

With a required copy to:

 

 

 

 

 

West Pharmaceutical Services, Inc.

 

 

101 Gordon Drive

 

 

Lionville, Pennsylvania 19341

 

 

Attention:

General Counsel

 

 

Telecopier:

(610) 594-3013

 

 

 

If to Distributor, to:

 

 

 

 

 

38-2, Sumida 3-Chome

 

 

Sumida-Ku

 

 

Tokyo 131-0031, Japan

 

 

Attention:

Masamichi Sudo, President

 

 

Telecopier:

81 3 36101241

 

or at such other address as either party may direct the other in writing.  Each
party will promptly inform the other of any change of address or personnel to
receive such notices.

6


--------------------------------------------------------------------------------



7.05         MODIFICATIONS AND AMENDMENTS.  NO MODIFICATION, ADDITION OR
AMENDMENT OF THIS AGREEMENT SHALL BE BINDING ON ANY PARTY UNLESS SET FORTH IN A
DOCUMENT DULY EXECUTED BY OR ON BEHALF OF SUCH PARTY.  NO WAIVER OF ANY
PROVISION OF THIS AGREEMENT WILL CONSTITUTE WAIVER OF OR EXCUSE FOR ANY OTHER
BREACH OR DEFAULT.  ALL WAIVERS HEREUNDER MUST BE IN WRITING SIGNED BY THE PARTY
AGAINST WHICH ENFORCEMENT OF SUCH WAIVER IS SOUGHT.


7.06         HEADINGS.  THE HEADINGS PRECEDING THE TEXT OF THE SECTIONS AND
SUBSECTIONS HEREOF ARE INSERTED SOLELY FOR CONVENIENCE OF REFERENCE, AND WILL
NOT CONSTITUTE A PART OF THIS AGREEMENT, NOR, WILL THEY AFFECT ITS MEANING,
CONSTRUCTION OR EFFECT.


7.07         COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN COUNTERPART, AND
EACH COUNTERPART WILL BE DEEMED TO BE AN ORIGINAL INSTRUMENT, PROVIDED THAT ALL
SUCH COUNTERPARTS TOGETHER WILL CONSTITUTE ONLY ONE AGREEMENT.


7.08         GOVERNING LAW AND VENUE.  JAPANESE LAW SHALL BE APPLICABLE TO THIS
AGREEMENT.  THERE ARE ENGLISH LANGUAGE AND JAPANESE LANGUAGE VERSIONS OF THIS
AGREEMENT.  THE ENGLISH LANGUAGE VERSION IS CONTROLLING.   THE FIRST-INSTANCE
JURISDICTION OVER ALL CONTROVERSIES ARISING OUT OF THIS AGREEMENT SHALL LIE WITH
THE TOKYO DISTRICT COURT OR THE UNITED STATES DISTRICT COURT FOR THE EASTERN
DISTRICT OF PENNSYLVANIA.


7.09         ENTIRE AGREEMENT.  THIS AGREEMENT AND THE EXHIBITS HERETO, EACH OF
WHICH IS INCORPORATED HEREIN, CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE
PARTIES WITH RESPECT TO THE SUBJECT MATTER CONTAINED HEREIN AND SUPERSEDES ALL
PRIOR AGREEMENTS, REPRESENTATIONS, STATEMENTS, UNDERSTANDINGS, CUSTOMS AND TRADE
USAGE; IF ANY, WHETHER WRITTEN OR ORAL.  DISTRIBUTOR AND WEST AGREE THAT THE
ENGLISH LANGUAGE VERSION OF THIS AGREEMENT SHALL CONTROL OVER TRANSLATIONS OF
THIS AGREEMENT INTO ANY OTHER LANGUAGE.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

DAIKYO SEIKO, LTD.

 

By

 

/s/ MASAMICHI SUDO

 

 

 

Masamichi Sudo, President

 

 

 

 

 

 

WEST PHARMACEUTICAL SERVICES, INC.

 

 

 

By

 

/s/ DONALD E. MOREL, PH.D.

 

 

 

Donald E. Morel, Ph.D.,

 

 

Chairman and Chief Executive Officer

 

7


--------------------------------------------------------------------------------


EXHIBIT A

MARKS

 


--------------------------------------------------------------------------------